      Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 1 of 10
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                    DATE FILED: -12/16/2020
                                                                ----

UNITED STATES OF AMERICA,

       -against-                                                   19-cr-175 (NSR)

PAUL ELMOWSKY,                                            AMENDED OPINION & ORDER
                              Defendant.


NELSON S. ROMÁN, United States District Judge

       Defendant Paul Elmowksy (“Defendant”) is charged by Indictment with one count of

knowingly receiving and possessing a firearm that was not registered to him in the National

Firearms Registration and Transfer Record, in violation of 26 U.S.C. §§ 5845(a)(4) and 5861(d).

(ECF No. 8.) A trial was scheduled for November 30, 2020 and is expected to be rescheduled to a

date in the near future due to COVID-19. (ECF No. 46.) Before the Court is the Government’s

motion in limine (the “Motion”). (ECF No. 51.)

                                       BACKGROUND

       The Government alleges the following facts in this paragraph in support of its Motion. On

December 31, 2018, the Supreme Court of New York, Rockland County issued an order

suspending Defendant’s pistol permit. (ECF No. 51 at 1.) Officers from various law enforcement

departments went to Defendant’s home to execute the order, which required taking temporary

possession of Defendant’s weapons pending a hearing. (Id.) Defendant consented to the officers’

entry and told officers that he had a safe in his bedroom that contained keys to other safes where

pistols might be found. (Id.) Defendant gave law enforcement officers the key to the bedroom safe
          Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 2 of 10




and the combination to unlock a safe in his garage. (Id.) Officers were able to open Defendant’s

safes and seized twenty-six weapons.1 (Id. at 2.)

         On January 24, 2019, officers arrested Defendant on a one-count complaint charging him

with possession of an unregistered short barrel rifle—specifically, the Uzi mini carbine short-

barreled rifle (the “Uzi”)2—in violation of 26 U.S.C. §§ 5845(a)(4) and 5861(d). (ECF No. 2.)

         On October 16, 2020, the Government filed its Motion seeking to admit photographic

evidence of Defendant’s possession of all twenty-six weapons and various accessories to

demonstrate Defendant’s familiarity with weapons and his knowledge of the physical

characteristics of the Uzi. (Id.) The Government also seeks to introduce evidence that law

enforcement officers were present at Defendant’s home to enforce a lawful pistol permit

suspension order. (Id.) Finally, the Government seeks to preclude Defendant from cross-examining

a Government witness regarding his/her 1996 arrest and prosecution. (Id.)

         On October 31, 2020, Defendant responded in opposition to the Government’s motion.

(ECF No. 54.) On November 6, 2020, the Government filed a reply to Defendant’s opposition.

(ECF No. 58.)

                                                  STANDARD

         “A district court’s inherent authority to manage the course of its trials encompasses the

right to rule on motions in limine.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d

173, 176-77 (S.D.N.Y. 2008) (citing Luce v. United States, 469 U.S. 38, 41 n. 4 (1984)). An in

limine motion is intended “to aid the trial process by enabling the Court to rule in advance of trial



          1
            The twenty-six weapons include various rifles, revolvers, and pistols. Because “firearm” has a specific
definition under 16 U.S.C. § 5845(a), the Court will refer to these as “weapons” although colloquially they are often
referred to as firearms.
          2
            On the Indictment, filed March 14, 2019, the firearm is described to as an “Uzi Model Mini Auto 9MM”
firearm and on the Superseding Indictment, filed November 9, 2020 the firearm is referred to as an “Uzi Model Mini
Carbine 9mm caliber” firearm. ECF No. 8; ECF No. 59.

                                                         2
         Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 3 of 10




on the relevance of certain forecasted evidence, as to issues that are definitely set for trial, without

lengthy argument at, or interruption of, the trial.” Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir.

1996). “Because a ruling on a motion in limine is ‘subject to change as the case unfolds,’ this

ruling constitutes a preliminary determination in preparation for trial.” United States v. Perez, No.

09–CR–1153 (MEA), 2011 WL 1431985, at *1 (S.D.N.Y. Apr. 12, 2011) (quoting Palmieri, 88

F.3d at 139).

        With certain exceptions, all relevant evidence is admissible, and evidence which is not

relevant is not admissible. Fed. R. Evid. 402. Evidence is relevant if “it has any tendency to make

a fact more or less probable than it would be without the evidence ... and the fact is of consequence

in determining the action.” Fed. R. Evid. 401(a)-(b). Relevant evidence may still be excluded by

the Court “if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Though the “standard of

relevance established by the Federal Rules of Evidence is not high,” United States v. Southland

Corp., 760 F.2d 1366, 1375 (2d Cir. 1985), the Court has “broad discretion to balance probative

value against possible prejudice” under Rule 403. United States v. Bermudez, 529 F.3d 158, 161

(2d Cir. 2008).

                                               DISCUSSION

I.      Evidence of Defendant’s Possession of Other Weapons and Accessories

        “The National Firearms Act ‘NFA’ imposes strict regulations on certain statutorily defined

‘firearms.’” United States v. Shaw, 670 F.3d 360, 363 (1st Cir. 2012). Section 5845(a)(4) defines

a “firearm” to include “a weapon made from a rifle if such weapon as modified has an overall

length of less than 26 inches or a barrel or barrels of less than 16 inches in length” and “rifle” to

mean “a weapon . . . intended to be fired from the shoulder [and] use the energy of the explosive
                                                   3
         Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 4 of 10




in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the

trigger.” 26 U.S.C. §5845(a)(4). Section 5861(d) prohibits possession of a “firearm” that “is not

registered [to the possessor] in the National Firearms Registration and Transfer Record.” 26 U.S.C.

§ 5861(d).

       In order to establish a violation of § 5861(d), the Government need not show the defendant

knew the weapon in his/her possession was unlawful or was unregistered. Rogers v. United States,

522 U.S. 252, 254-55 (1998) (citing United States v. Freed, 401 U.S. 601 (1971); Staples v. United

States, 511 U.S. 600 (1994)). Instead, to satisfy § 5861(d)’s mens rea requirement, the Government

must show that “the defendant knew the item [he/she] possessed had the characteristics that

brought it within the statutory definition of a firearm.” Id. at 254. (citing Staples, 511 U.S. 600).

As such, the Government must prove that, among other things, Defendant was aware the Uzi had

a “rifled bore.” 26 U.S.C. § 5845(a)(4).

       The Government seeks to admit photographs and testimony as to Defendant’s possession

of twenty-six weapons and accessories, including speed loaders, shoulder hostlers, magazines,

scopes, and ammunition. ECF No. 51 at 3; ECF No. 58 at 1. The Government does not seek to

introduce the weapons themselves, except for the Uzi. ECF No. 51.

       The Government argues this evidence is relevant because it demonstrates (1) Defendant’s

general knowledge and familiarity with weapons and (2) the characteristics which distinguish the

Uzi from other weapons—e.g., the presence, or absence, of a rifled bore—, each of which in turn

tend to show Defendant’s awareness of the Uzi’s “rifled bore.” The Government argues that the

“probative value of this evidence is not substantially outweighed by a danger of unfair prejudice,

particularly with a limiting instruction from the Court.” Id.




                                                  4
         Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 5 of 10




        To support its case, the Government relies primarily on United States v. Klebig, 600 F.3d

700 (7th Cir. 2009). In that case, the Court found that the defendant’s ownership of “a wide variety

of handguns and long guns was highly relevant to whether he could tell the difference between the

two when a weapon has been modified as was [a] sawed-off rifle.” Id. at 715. In Klebig, the

Government offered twenty-three weapons into evidence and dramatically displayed them in the

courtroom. Id. at 707-10. The defendant objected to the admission of the weapons and suggested

that the introduction of photographs would be less prejudicial. Id. at 708. On appeal, the Court

found the Government’s introduction of the twenty-three weapons problematic because the judge

did not consider the prejudicial effect of the display, namely that it tended to portray the defendant

as dangerous. The Court reversed and remanded, finding that the district court “should have more

carefully managed the introduction of evidence relating to [the defendant’s] extensive collection

of legally owned guns, so that the presentation would have focused on the relevant issue of [the

defendant’s] knowledge of and familiarity with weapons instead of on the sheer volume of fire

power that [the defendant] possessed.” Id. at 722. See also Shaw, 670 F.3d at 365 (finding that

defendant’s possession of two shotguns of varying barrel lengths and ammunition allowed the jury

to conclude “he was an experienced hunter who understood the desirability of different weapons

in different circumstances [which allowed the jury to infer that he] knew about distinct

characteristics of different guns generally, and particularly those of [the regulated firearm]”);

United States v. Giambro, 544 F.3d 30 (1st Cir. 2008) (finding that the defendant’s large gun

collection could allow the jury to “reasonably infer [the defendant] was a gun collector or at least

had a specialized knowledge and interest in firearms” which supported knowledge of the statutory

characteristics).




                                                  5
             Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 6 of 10




         Defendant opposes the introduction of photographs of the twenty-six weapons and

accessories. Defendant argues that the evidence is not relevant because it would not dispose of the

issue of whether Defendant knew the Uzi had a “rifled bore.” ECF No. 54 at 2. Further, Defendant

argues that producing photos of weapons would have the same prejudicial effect the physical

weapons had in Klebig. Id. Defendant argues that the sheer volume would have an unduly

prejudicial effect, regardless of the manner in which they are presented. Id. Defendant further

argues that introduction of photographs of these weapons would require the introduction of

additional off-issue evidence in order to establish that the weapons were lawfully possessed.3

         The Court agrees with the Government that Defendant’s possession of a large variety of

weapons is relevant in that it can demonstrate Defendant’s expertise and knowledge of weapon

characteristics. Further, the Court agrees that the weapons may be used to demonstrate the

characteristics that distinguish the Uzi from Defendant’s other weapons that do not require

registration. The Court also agrees with Defendant that introduction of the twenty-six weapons—

most, if not all, of which are lawfully owned—runs the risk of being highly prejudicial.

         The Government may present testimony as to Defendant’s possession of the twenty-six

weapons and accessories so that it demonstrate the breadth of Defendant’s knowledge of weapons

and firearm characteristics. Further, the Government may present photographic evidence of




         3
            Defendant also argues that evidence of his other weapons cannot be introduced into evidence because the
Supreme Court has held that “possession of certain types of unregulated weapons which are difficult to distinguish
from other regulated types ‘has been held to be inadequate to establish the requisite knowledge.’” (Id.) (citing
Staples v. United States, 511 U.S. 600, 622 (1994) (Ginsburg, J., O’Connor, J., concurring) (quoting United States v.
Harris, 959 F.2d 246, 261 (D.C. Cir. 1992) (per curium), cert. denied, 506 U.S. 932 (1992). The Court first notes
that this is a critical misquote. The Supreme Court’s concurrence actually says: “mere unregistered possession of
certain types of [regulated weapons]—often [difficult to distinguish] from other, [non-regulated] types.” Staples,
511 U.S. at 622. As to the substance, this quote in inapplicable to Defendant’s argument. Justices Ginsburg and
O’Connor were merely confirming that possession of an unregistered, regulated firearm—such as the Uzi in this
case—is insufficient evidence to show knowledge under § 5861(d) where the firearm is difficult to distinguish from
other unregulated weapons. The quote and cases it originates from say nothing regarding the usage of other weapons
as evidence of Defendant’s knowledge.

                                                         6
            Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 7 of 10




Defendant’s weapons to the extent that the photographs serve to demonstrate the variety of

Defendant’s weapon collection or serve to demonstrate the distinguishing characteristics of the

Uzi. The Government may not, for example, provide photographs of multiple weapons that have

similar characteristics and vary only in brand or slightly in size. Such photographs would not add

to a showing of Defendant’s expertise and would not serve to help the jury understand how the

Uzi is distinguished from other weapons. Therefore, to avoid undue prejudice, the Court requests

that the Government provide only these probative photographs.

II.        Evidence that Law Enforcement Officers Lawfully Searched Defendant’s Home
           with Defendant’s Assistance

           The Government seeks to admit testimony that law enforcement was at Defendant’s home

to execute a lawful search, pursuant to a lawful pistol permit suspension order, and with consent

and assistance from Defendant. ECF No. 51 at 7.

           The Government argues this evidence is relevant because Defendant’s assistance in

locating and securing the weapons evidences Defendant’s possession of the weapons. Id. The

Government also argues that this evidence prevents the jury from speculating as to whether the

search and seizure was lawful. Id. The Government alleges that cases like these are “politically

divisive” and “can engender strongly-held opinions” and create a risk that jury members may be

improperly influenced by concerns that law enforcement acted improperly. Id. Defendant argues

that the lawfulness of the search was already established and is of no concern to the jury. ECF No.

54 at 2.

           The Court agrees with the Government that Defendant’s assistance in finding the weapons

is probative of Defendant’s possession of the weapons. To the extent Defendant seeks to contest

possession of the firearms, the Government is permitted to produce evidence of Defendant’s




                                                  7
         Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 8 of 10




assistance during the search. If Defendant stipulates that the firearms were in his possession, the

testimony is not relevant and cannot be introduced.

       The Court further finds that the reason for law enforcement officers’ presence at

Defendant’s home—i.e. to execute a lawful, court-authorized pistol permit suspension order—is

relevant for background purposes. To mitigate any potential prejudicial effect, the Court will issue

a limiting instruction to the jury directing it to consider this testimony for background purposes

only and not for the purposes of inferring propensity.

III.   Cross-Examination of a Government Witness

       The Government asks the Court to prohibit cross-examination of a law enforcement

witness regarding a 1996 arrest and prosecution. ECF No. 51 at 8. According to the Government,

at the age of eighteen, the officer was arrested and charged with harassment in connection with a

domestic incident. Id. The Government indicates that the case was adjourned in contemplation of

a dismissal, and ultimately dismissed and sealed. Id. Further, the Government indicates that it is

unaware of any adverse credibility findings against the officer. Id. Defendant did not indicate in

his opposition whether he intends to cross-examine this witness and did not oppose this portion of

the Government’s motion.

       The Court agrees with the Government and will prohibit cross-examination of this witness

regarding that witness’s arrest, prosecution, and the underlying conduct that occurred in 1996.

Only relevant evidence is admissible. Fed. R. Evid. 401. A witness may be cross-examined

regarding specific instances of conduct that are probative of the witness’s character for truthfulness

or untruthfulness. Fed. R. Evid. 608. Evidence of a prior criminal conviction is admissible to attack

the credibility of a witness in certain circumstances. Fed. R. Evid. 609. However, the use of this

evidence is greatly restricted if more than ten years have passed since the witness’s conviction or

release from confinement, whichever is later. Id.
                                                  8
           Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 9 of 10




       In this case, Fed. R. Evid. 609 does not apply because the arrest did not result in conviction.

That there was no conviction decreases the probative value of the arrest. See Daniels v. Loizzo,

986 F. Supp. 245, 252 (S.D.N.Y. 1997) (finding that an arrest in and of itself does not impeach the

integrity or impair the credibility of a witness). See also Michelson v. United States, 335 U.S. 469,

482 (1948). In a case such as this, where the Government indicates the 1996 arrest did not include

any adverse credibility findings, the Court finds that the arrest is likely not relevant. Id. Further,

even if it were relevant, the lapse of nearly twenty-five years means the arrest is of little probative

value. See Fed. R. Evid. 609 (recognizing that a lapse of time decreases the value of a criminal

conviction). Therefore, the Court will prohibit cross-examination of this witness as it pertains to

the 1996 arrest.

IV.    Testimony of Federal Firearms Licensed (“FFL”) Dealer

       In his opposition brief, Defendant indicates he intends to have the FFL dealer who sold

him the Uzi testify that the Uzi was deemed by the seller and gun store personnel not to be a

“firearm”, and therefore, did not require registration under the National Firearms Registration and

Transfer Record. ECF No. 54 at 3. The Government argues that, to the extent Defendant seeks to

use this evidence to demonstrate that Defendant lacked knowledge that his possession of the Uzi

required registration under the NFA, the testimony is irrelevant and inadmissible because

knowledge that the firearm requires registration under NFA is not an element of the offense of §

5861(d).

       The Court disagrees with the Government regarding the FFL dealer’s testimony. It is true

that ignorance of the law is not a defense to § 5861(d). However, Defendant’s opposition brief

does not claim ignorance of the law. Instead it claims Defendant purchased the Uzi from a

federally-licensed gun store and that the seller and gun store personnel believed it was not a

“firearm” that required registration. If the reason the seller and gun personnel believed the Uzi was
                                                  9
         Case 7:19-cr-00175-NSR Document 62 Filed 12/16/20 Page 10 of 10




not a “firearm” was due to their perception of its characteristics, this testimony would certainly be

highly relevant. Further, even if the FFL dealer and gun personnel were misguided due to their

own ignorance of the law, their declaration may be relevant to Defendant’s own awareness of the

Uzi’s characteristics. For example, if Defendant is unfamiliar with this type of weapon, but aware

of the law, the dealer’s reassurance may be evidence of Defendant’s lack of knowledge of the

Uzi’s characteristics. As such, the Court declines to exclude the FFL dealer’s testimony to the

extent it is relevant and admissible and will make these determinations at trial.

                                         CONCLUSION

         For the foregoing reasons, (1) testimony as to Defendant’s weapon collection, (2) select

photographs of Defendant’s weapon collection, (3) testimony as to law enforcement’s lawful

purpose for searching for and seizing Defendant’s weapons, and (4) testimony by the FFL dealer

regarding Defendant’s Uzi are admissible, provided the moving party lays the necessary

foundation at trial. Cross-examination of the law enforcement witness regarding a 1996 arrest and

prosecution is prohibited. The Clerk of the Court is respectfully directed to terminate the pending

motions at ECF No. 50, 51, and 54.

Dated:    December 16, 2020                                  SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 10
